130 Mich. App. 438 (1983)
343 N.W.2d 587
PEOPLE
v.
CLARDY
Docket No. 68091.
Michigan Court of Appeals.
Decided November 8, 1983.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, Robert E. Weiss, Prosecuting Attorney, Donald A. Kuebler, Chief, Appellate Division, and Edwin R. Brown, Assistant Prosecuting Attorney, for the people.
Parker & Buckley (by Patric A. Parker), for defendant.
Before: DANHOF, C.J., and M.J. KELLY and BEASLEY, JJ.
PER CURIAM.
Defendant pled guilty to armed robbery, MCL 750.529; MSA 28.797, and was sentenced to from 6 to 15 years imprisonment. Defendant presently appeals as of right.
Defendant argues on appeal that his conviction must be reversed because the trial judge did not explicitly state on the record that there was no agreement by the court as to the possibility of a *440 plea or the possible sentence. Although GCR 1963, 785.7(4)(b) requires the court to make such a statement, the Supreme Court has held that not every instance of noncompliance with the court rule will result in reversible error. Guilty Plea Cases, 395 Mich. 96, 113; 235 NW2d 132 (1975). The error here does not warrant reversal. As in People v Love, 76 Mich. App. 379, 383; 256 NW2d 602 (1977):
"Since it is not claimed there was any plea bargain involving a sentence agreement which had been submitted to the judge for approval, it is immaterial that the judge did not state on the record that there was no agreement on his part. Moreover, the transcript shows the judge made clear to the defendant that he did not know how he would dispose of the case and would not know until after receipt of the presentence report."
Defendant also argues that the trial judge should have informed him that the minimum sentence for armed robbery was one year and one day. This argument has been considered and rejected by the Supreme Court in People v Blythe, 417 Mich. 430; 339 NW2d 399 (1983). The phrase "for life or for any term of years" was held by the Court to refer only to the maximum sentence to be imposed and not to include any mandatory minimum sentence.
Affirmed.
M.J. KELLY, J. (concurring).
I of course concur in affirmance for the reason that the unanimous Supreme Court in People v Blythe, 417 Mich. 430; 339 NW2d 399 (1983), has now revealed to bench and bar that the tempest generated over the mandatory minimum sentence for armed robbery has been a classic exercise in futility. The Court in its wisdom has decided that there is indeed no *441 mandatory minimum sentence for armed robbery, but the price of that deduction is the necessary correlative that the term "life or any term of years" describes alternative maximums. Quod judices postremum jussit, id jus ratum esto.